DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2021 has been entered.
 
Response to Amendment
Regarding the amendment filed 07/06/2021: Claims 1-27 are pending. 

Response to Arguments
Rejection Under 35 USC 103
Applicant's arguments regarding the rejection of claims 1-12, 14-19, and 23-27 under 35 U.S.C. 102(a)(1) as being anticipated by Dimmock et al(US 2013/0230755 Al1, cited in IDS heretofore referred to as Dimmock) in view of Lee (US 2014/0307396 A1, heretofore referred to as Lee) have been fully considered and are persuasive. Therefore the rejection has been withdrawn.
Applicant's arguments regarding the rejection of claims 13 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dimmock in view of Lee in view of Maijala (US 2015/0249059 A1, heretofore referred to as Maijala) have been fully considered and are persuasive. Therefore the rejection has been withdrawn.

Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance: In claim 1, the specific limitations of  “… while the second conductor structure is soldered, bonded to the second carrier layer region, adhered or printed on it or joined in some other way with the second carrier layer region or worked into it, and wherein the second conductor structure is coupled electrically to the first conductor structure in a folded state of the carrier structure by a surface region of the layer stack disposed outside the electronic unit” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 2-24 are allowed for depending from allowable claim 1.
In claim 25, the specific limitations of  “… wherein the carrier structure can be folded, creased, bent back or otherwise placed together, such that - the first carrier layer region and the second carrier layer region are stacked as a layer stack, and that, - in a surface region of the layer stack disposed outside the electronic unit, which is disposed in the first carrier layer region, the first carrier structure in a folded state of the carrier structure is coupled electronically to an end piece or partial piece of the second conductor structure, which is disposed in the second carrier layer region” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claim 26 is allowed for depending from allowable claim 25.
In claim 27, the specific limitations of  “… whereby a carrier structure is formed which is opaque and, in a base surface region that comprises the at least one partial surface of the base surface of the carrier structure, is constructed as a layer stack, and whereby in a surface region of the layer stack, which is disposed outside the electronic unit, the second conductor structure is coupled electrically to . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

               The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
               - Conlon et al teaches a sensing element with conductors but does not teach “… while the second conductor structure is soldered, bonded to the second carrier layer region, adhered or printed on it or joined in some other way with the second carrier layer region or worked into it, and wherein the second conductor structure is coupled electrically to the first conductor structure in a folded state of the carrier structure by a surface region of the layer stack disposed outside the electronic unit”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM S CLARKE/Examiner, Art Unit 2867                                                                                                                                                                                                        

/SON T LE/Primary Examiner, Art Unit 2863